NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50014

                Plaintiff-Appellee,             D.C. Nos.
                                                2:95-cr-00345-RSWL-9
 v.                                             2:95-cr-00345-RSWL

RAYMOND MENDEZ, AKA Champ,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                       Argued and Submitted July 28, 2022
                              Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and BENNETT,** District Judge.

      Raymond Mendez appeals from the district court’s denial of his third motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2), based on retroactive

amendments to the Sentencing Guidelines regarding crack cocaine offenses. See

U.S.S.G. supp. app. C, amend. 782, 788 (2014). We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
U.S.C. § 1291. “We review a district court’s § 3582(c)(2) sentence reduction

decision for abuse of discretion,” United States v. Rodriguez, 921 F.3d 1149, 1156

(9th Cir. 2019), and we affirm.

      Mendez challenges the district court’s order on both the eligibility and

discretionary grounds under § 3582(c)(2). See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(2)(B). Because we affirm the district court’s dispositive ruling that

Mendez is not eligible for a sentence reduction, we do not resolve his challenge to

the district court’s discretionary determination.

      In Mendez’s first motion for a sentence reduction, the district court

concluded that he was not eligible for such relief because the court made findings

at sentencing that he had been involved in trafficking a quantity of crack cocaine

“substantially exceeding 4.5 kilograms.” See U.S.S.G. supp. app. C, amend. 706

(2007); U.S.S.G. supp. app. C, amend. 713 (2008). We affirmed. We held that

“the district court appropriately found at sentencing that Mendez was responsible

for the distribution of 139 kilograms of crack cocaine.” United States v. Mendez

(“Mendez I”), 404 F. App’x 209, 209 (9th Cir. 2010). Subsequently, Mendez filed

a second motion for a sentence reduction. The district court denied the motion,

relying on our holding in Mendez I to find that Mendez was ineligible because he

had previously been held responsible for a quantity “substantially exceeding 8.4

kilograms of crack cocaine.” See U.S.S.G. supp. app. C, amend. 748 (2010);


                                          2
U.S.S.G. supp. app. C, amend. 750, 759 (2011). Mendez appealed that denial, and

we summarily affirmed by holding that his challenge was foreclosed by Mendez I

as the law of the case.

      “The law of the case doctrine states that the decision of an appellate court on

a legal issue must be followed in all subsequent proceedings in the same case.”

Alaimalo v. United States, 645 F.3d 1042, 1049 (9th Cir. 2011). Whether to apply

the doctrine is discretionary, but “a prior decision should be followed unless (1) the

decision is clearly erroneous and its enforcement would work a manifest injustice;

(2) intervening controlling authority makes reconsideration appropriate; or (3)

substantially different evidence was adduced at a subsequent trial.” Id. (citing

Hegler v. Borg, 50 F.3d 1472, 1475 (9th Cir. 1995)).

      In ruling on Mendez’s present motion, the district court relied on Mendez I

to hold that he was ineligible for a sentence reduction because he had previously

been found responsible for a drug quantity exceeding 8.4 kilograms.1 Mendez

argues that Mendez I should no longer be the law of the case because Rodriguez,

921 F.3d 1149, is an intervening decision that makes reconsideration proper. The

government responds that Rodriguez did not change the governing standard for

§ 3582(c)(2) motions or the relevant disputes in this appeal. We need not decide


1
 The parties agree that the amended quantity threshold for purposes of determining
Mendez’s eligibility is 8.4 kilograms due to the combined total offense level under
Section 3D1.4 of the Sentencing Guidelines.

                                          3
the extent to which Rodriguez changed the general standard for a drug quantity

inquiry in a § 3582(c)(2) motion. It is sufficient to conclude that Rodriguez does

not compel reconsideration of Mendez’s eligibility based on the amended quantity

threshold of 8.4 kilograms.

      At sentencing, the district court adopted the factual statements in the

presentence report (“PSR”), but also made several findings that went beyond a

generic adoption of the PSR. The court found that Mendez was responsible for a

drug trafficking conspiracy spanning across a large geographic region for an

extended period of time. The district court resolved the parties’ dispute over the

government’s evidentiary declarations by ruling that the declarations adequately

supported the disputed drug quantity finding. On this record, Rodriguez did not

sufficiently undermine this court’s prior rulings that found Mendez responsible for

more than 8.4 kilograms of crack cocaine. Accordingly, the district court did not

err by applying Mendez I as the law of the case. See United States v. Alexander,

106 F.3d 874, 876 (9th Cir. 1997).

      Mendez alternatively argues in his reply brief that the first exception to the

law of the case doctrine also applies for the same reasons. The court “will not

ordinarily consider matters on appeal that are not specifically and distinctly argued

in appellant’s opening brief.” Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738

(9th Cir. 1986). But even if we considered whether the first exception applies, our


                                          4
prior rulings are not “clearly erroneous,” Alaimalo, 645 F.3d at 1049, for the same

reasons previously discussed.

      Because our prior rulings continue to apply as law of the case, the district

court correctly concluded that Mendez is ineligible for a sentence reduction.


      AFFIRMED.




                                         5